  Exhibit 10.1



EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT, is entered to this 25th day of March, 2009, to
be effective as of January 1, 2009 by and between ASPEN EXPLORATION CORPORATION,
a public Delaware corporation, Suite 208, 2050 S. Oneida Street, Denver, CO
80224, (303) 639-9860 (“ASPEN”), and R. V. BAILEY, P.O. Box 1420 (current office
is located at 515 Jerry St. but no mail is delivered to this address), Castle
Rock, CO 80104, (303) 660-0966 (“BAILEY”), sometimes collectively referred to as
the “Parties.”

WITNESSETH

     WHEREAS, ASPEN has employed BAILEY since ASPEN’S incorporation in 1980, a
portion of which employment has been pursuant to an employment agreement which
will expire on May 1, 2009; and

     WHEREAS, BAILEY has, as he has done in the past, once again served as
ASPEN’S CEO beginning in February, 2008 following the stroke which removed
Robert Cohan from service as Aspen’s president and CEO; and

     WHEREAS, ASPEN wishes to amend and extend the existing Employment Agreement
for BAILEY to reflect the change in ASPEN’S management; and

     WHEREAS, ASPEN wishes to retain BAILEY in the capacity of Chief Executive
Officer and Board Chairman, and BAILEY wishes to serve ASPEN in such capacities;
and

     WHEREAS, the Parties wish to establish an Employment Plan for BAILEY.

     NOW, THEREFORE, in consideration of the conditions and covenants set forth,
it is agreed that the prior employment agreement between ASPEN and BAILEY as
amended and effective September 24, 2004 be and hereby is terminated, effective
as of January 1, 2009, and it is further agreed as follows:

1.      EMPLOYMENT: Effective as of January 1, 2009 ASPEN hereby employs BAILEY,
and BAILEY hereby agrees to be employed by ASPEN in the capacity of Chief
Executive Officer in accordance with the terms of this Agreement. BAILEY and
ASPEN hereby agree that BAILEY shall be employed by ASPEN for a period from
January 1, 2009 through July 31, 2009 (the “EMPLOYMENT PERIOD”) unless such
employment is terminated at an earlier date as described herein in Section 6.

          (a) This Agreement does not, however, terminate any rights that BAILEY
may have (or which may be granted to him in the future) to participate in
ASPEN’S “Amended Royalty and Working Interest Plan” or any stock options that
BAILEY may own.

  Employment Agreement R. V. BAILEY    Page 1








--------------------------------------------------------------------------------

     (b)      Furthermore, this Agreement does not terminate any rights that
BAILEY may have (or which may be granted to him in the future) to participate in
other benefit programs or undertakings established by ASPEN for the benefit of
employees, including any stock option plans adopted by ASPEN.

2.   DUTIES:

     (a)      During the EMPLOYMENT PERIOD, BAILEY shall be employed with the
title of Chief Executive Officer and shall be subject to the general direction
of the Board of Directors of ASPEN. Nothing in this Agreement prevents BAILEY
and the Board of Directors of Aspen from discussing alternative positions as an
employee or officer of, or consultant to, ASPEN in the future.

     (b)      BAILEY shall have such authority and responsibilities as are
customarily performed by a person holding such positions. BAILEY shall devote
time, attention and energies as needed to the business of ASPEN. No specific
portion of BAILEY’S time shall be required. BAILEY shall not engage in any
business or render services to others who directly or indirectly compete in
direct or indirect competition with the oil and gas business of ASPEN. This
provision shall not preclude BAILEY from making investments in any entity or
continuing to maintain BAILEY’S existing investments in certain oil and gas
properties as in the past. In addition, BAILEY may make other passive outside
investments in oil and gas opportunities only after having first offered such
investment opportunity to ASPEN. Such offer, and the response, may take the form
of a phone call or electronic mail between BAILEY and ASPEN.

3.   COMPENSATION:

     (a)      ASPEN shall pay BAILEY a salary of $120,000.00 per year subject to
such further salary increases and bonuses as the Board of Directors may
determine to be appropriate. ASPEN shall deduct and withhold such sums as are
required by statute and applicable laws for Social Security, taxes and
otherwise, to be deducted or withheld from compensation. ASPEN shall pay such
compensation to BAILEY in equal monthly installments in arrears after the
deduction of appropriate taxes. During the term of this Agreement BAILEY shall
also participate in corporate stock option plans in amounts deemed appropriate
by the Board of Directors.

     (b)      ASPEN shall provide BAILEY the other benefits and expense
reimbursement as described in Sections 4, 5 and 6, below.

4.   LOCATION:

     (a)      As long as ASPEN maintains a Denver office, ASPEN will not
reimburse BAILEY for the use of any other office space. If ASPEN no longer
maintains a staffed Denver office, ASPEN will pay to BAILEY a flat fee of $500
per month to reimburse him for expenses he may incur for rent and utilities for
any office selected by BAILEY, regardless of BAILEY’S actual cost for providing
office space he deems appropriate.

  Employment Agreement R. V. BAILEY    Page 2


 

--------------------------------------------------------------------------------

     (b)      During the term of this Agreement, BAILEY may continue to utilize
office equipment (including computer equipment and accessories) that ASPEN owns
and which are located at BAILEY’S office in Castle Rock, Colorado. Such
equipment may be upgraded from time to time during the term of this Agreement.
BAILEY may, at his option, purchase such office equipment from ASPEN at any time
on or before July 31, 2009, for a total purchase price of $100.00.

     (c)      During the term of this Agreement, ASPEN will continue to provide
BAILEY an office at ASPEN’S Denver office for so long as ASPEN maintains offices
in Denver. The parties hereto recognize that this Denver office is also utilized
for filing cabinets and by the auditors and other parties as needed and this use
in the future is expected and approved.

     (d)      During the term of this Agreement ASPEN will reimburse BAILEY for
office supplies reasonably necessary or appropriate for the conduct of ASPEN’S
business in the same manner and to the same extent as in the past. This will
include reimbursement for (in a proportionate amount) office phones, DSL (or
equivalent) and a cell phone.

5. BENEFITS AND EXPENSES:

     (a) Non-Accountable Expense Allowance; Other Reimbursements.

     (i)      During the term of this Agreement, ASPEN agrees to pay BAILEY
quarterly in arrears the sum of $1,870 per month to reimburse BAILEY for
miscellaneous items such as prescriptions, medical and dental coverage for
himself and his dependents and other expenses which are not subject to
reimbursement pursuant to Sections 4(a) and 4(d), above. It is BAILEY’S
responsibility to provide ASPEN with a quarterly detailed statement listing all
accountable expenses not subject to withholding and wage employment taxes.
Should the accountable expenses in any fiscal year be less than the cumulative
$1,870 monthly allowances, ASPEN will treat the difference as non-accountable
expenses subject to withholding and wage employment taxes and will report the
difference on the W-2. The $1,870 allowance shall be adjusted annually in the
month of June to account for inflation.

     (ii)      ASPEN recognizes that BAILEY is the founder of the corporation
and has been a trusted employee, officer and director of the corporation for
more than 28 years. During the term of this Agreement BAILEY shall continue to
provide monthly expense reports to Aspen for business expenditures on Aspen’s
behalf as he has in the past such as for travel to attend board meetings and
other functions.

     (b)      Vacation. BAILEY shall be entitled to four weeks paid vacation
each year during the EMPLOYMENT PERIOD. No more than one week may be carried
forward to any subsequent year.

     (c)      Vehicle Expenses. During the term of this Agreement and in
addition to the expense reimbursements set forth elsewhere in this Agreement,
ASPEN agrees to reimburse

Employment Agreement R. V. BAILEY    Page 3 


--------------------------------------------------------------------------------

BAILEY on his monthly expense report submitted to ASPEN for all expenses
associated with the use of his personal vehicles for Aspen-related business.

     (d)      Royalty and Working Interest Plan. As part of the benefits
hereunder, during the term of this Agreement, ASPEN will assign to BAILEY
overriding royalties in accordance with ASPEN’S existing Amended Royalty and
Working Interest Plan dated February 2, 1986.

     (e)      Participating Interests. During the term of this Agreement and
thereafter, ASPEN shall continue to offer to BAILEY participating working
interests in oil and gas exploration wells, or in production purchases, as has
been done in years past. Such offers shall be in no less amounts than are being
offered to other ASPEN employees or consultants. BAILEY may negotiate with ASPEN
management for greater working interest participation in certain drilling or
acquisitions.

6.      TERMINATION: The obligations of ASPEN hereunder for compensation during
the term of this Agreement shall remain and continue during the term of this
Agreement.

     (a)      BAILEY may resign from ASPEN and terminate this Agreement upon 30
days written notice to ASPEN, in which case ASPEN shall pay salary and benefits
set forth in this Agreement through the date of termination and this Agreement
shall terminate.

     (b)      ASPEN may terminate this Agreement upon BAILEY’S death or
disability, in which case ASPEN will pay BAILEY’S estate all compensation that
had accrued, or will accrue, to the end of the year of the date of death plus an
additional $75,000. Unless terminated based on death or disability, ASPEN may
terminate this Agreement upon 30 days written notice to BAILEY, in which case
ASPEN shall pay salary and benefits set forth in this Agreement through the date
of termination and this Agreement shall terminate.

     (c)      In the event Aspen dissolves, merges or otherwise loses its
identity as an individual company, any and all agreements with BAILEY hereunder
shall become null and void and shall terminate within 60 days of such event.

7.    GENERAL PROVISIONS:

     (a)      The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

     (b)      If any provision of this Agreement, or the application thereof to
any person, place or circumstance, shall be held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or void, then such provision
shall be enforced to the extent that it is not illegal, invalid, unenforceable
or void, and the remainder of this Agreement, as well as such provision as
applied to other persons, places or circumstances, shall remain in full force
and effect.

Employment Agreement R. V. BAILEY    Page 4 


--------------------------------------------------------------------------------

     (c)      With regard to any power, remedy or right provided in this
Agreement or otherwise available to any party, no waiver or extension of time
shall be effective unless expressly contained in a writing signed by the waiving
party, no alteration, modification or impairment shall be implied by reason of
any previous waiver, extension of time, delay or omission in exercise or other
indulgence, and waiver by any party of the time for performance of any act or
condition hereunder does not constitute a waiver of the act or condition itself.

     (d)      All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and shall be deemed to have been duly given or delivered (i) when
delivered personally; (ii) sent by telephone facsimile transmission; or (iii)
sent via a nationally recognized overnight courier to the recipient. Such
notices, demands and other communications will be sent to the address indicated
in the first paragraph hereof, or to such other address as any party may specify
by notice given to the other party in accordance with this Section. The date of
giving any such notice shall be (i) the date of hand delivery; (ii) the date
sent by telephone facsimile if a business day or the first business day
thereafter; or (iii) the business day after delivery to the overnight courier
service.

     (e)      This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Colorado without giving effect to any
choice or conflict of law provision or rule (whether of the State of Colorado or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Colorado. Without limitation of the
foregoing, BAILEY and ASPEN specifically acknowledge that they do not intend the
laws of the State of California to be applicable to this employment
relationship.

     (f)      This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter of this Agreement and supersedes any prior
agreement or understanding, whether written and oral, among the Parties or
between any of them with respect to the subject matter of this Agreement. There
are no representations, warranties, covenants, promises or undertakings, other
than those expressly set forth or referred to herein.

     (g)      This Agreement may be amended, modified or waived only by a
written agreement signed by each of the Parties hereto.

     (h)      This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and, if applicable,
permitted assigns.

     (i)       Each party intends that this Agreement shall not benefit or
create any right or cause of action in any person other than the Parties or as
specifically expressed in this Agreement.

     (j)      This Agreement may be executed in one or more counterparts, each
of which shall constitute an original but when taken together shall constitute
but one instrument.

     (k)      ASPEN’s accounting personnel will make all adjustments necessary
to reflect the January 1, 2009 termination of the prior agreement between ASPEN
and BAILEY, and the

Employment Agreement R. V. BAILEY    Page 5 


--------------------------------------------------------------------------------

January 1, 2009 effective date of this Agreement in a manner that recognizes the
economic effect of this Agreement effective January 1, 2009.

(l)      ASPEN will file a Form 8-K reporting this Agreement as required by that
form.

8.    REMEDIES: In the event of any disagreement or dispute arising hereunder,
the same shall be subject to Colorado law and be submitted to arbitration before
the Judicial Arbiter Group, Inc., Denver, Colorado, in accordance with the rules
of such group.

        IN WITNESS WHEREOF, the Board of Directors of ASPEN has approved this
Agreement by resolutions dated March 17, 2009, and the Parties have executed
this Agreement this 25th day of March, 2009, to be effective as of the first day
of January 2009.

ASPEN EXPLORATION CORPORATION

By:
_________________________________
Robert A. Cohan, President

Date: March ___, 2009

EMPLOYEE

By:
_________________________________
R. V. Bailey, Employee

Date: March ___, 2009

Employment Agreement R. V. BAILEY    Page 6 


--------------------------------------------------------------------------------